UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



  FRIENDS OF ANIMALS,
            Plaintiff,
                    v.                                           Civil Action No. 15-16 (JDB)
  SALLY JEWELL, in her official capacity
  as Secretary of the Interior,
            Defendant.


                                       MEMORANDUM OPINION

        Friends of Animals (FOA), a not-for-profit environmental advocacy group, would like to

know whether the spider tortoise and flat-tailed tortoise are endangered species.                          But the

Department of the Interior has moved with the alacrity of the proverbial tortoise, and after waiting

now almost two years, FOA has yet to receive a definitive answer. The Department’s silence,

FOA argues, has caused the group various injuries: it denies the group information to which it is

entitled, for instance, and it makes advocating on behalf of animals more difficult. In this case,

however, these supposed harms do not rise to the level of “concrete and particularized” injuries in

fact, and the Court will grant the Department’s motion to dismiss FOA’s complaint for lack of

subject-matter jurisdiction. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). 1

                                               BACKGROUND

        The Endangered Species Act gives the Secretary of the Interior authority to classify animal

or plant species as “endangered” or “threatened.” 16 U.S.C. § 1533(a). 2 But individual citizens



        1
           See Gov’t’s Mem. in Support of Mot. to Dismiss [ECF No. 6-1] (“Gov’t’s Mot.”); Pl.’s Opp’n to Gov’t’s
Mot. [ECF No. 8] (“Pl.’s Opp’n”); Gov’t’s Reply to Pl.’s Opp’n [ECF No. 9].
         2
           The Secretary has delegated this classification authority to the United States Fish & Wildlife Service. 50
C.F.R. § 402.01(b).

                                                         1
have a role to play in this classification process too. Congress has allowed any “interested person”

the chance to submit a petition to the Secretary, asking that she add a species to the endangered or

threatened list, reclassify a species already on the list, or remove a species from the list. 5 U.S.C.

§ 553(e); see also 16 U.S.C. § 1533(b)(3)(A).

       The Department’s receipt of such a citizen petition starts the clock on a series of deadlines.

The first comes after about three months (and is called, appropriately enough, a 90-day finding).

“To the maximum extent practicable,” the ESA explains, the Department must make a finding

within 90 days of receiving a petition “as to whether the petition presents substantial scientific or

commercial information indicating that the petitioned action may be warranted.” 16 U.S.C.

§ 1533(b)(3)(A). If the 90-day finding is “negative”—that is to say, the petition does not “present[]

substantial . . . information” suggesting that listing the species “may be warranted”—the listing

process for the petition comes to a close. Id. §§ 1533(b)(3)(A), (C)(ii). But if the 90-day finding

is “positive” (i.e., the petition does present the requisite “substantial information”), the

Department’s second deadline kicks in. In that case, the Department must undertake a more

comprehensive review of the named species and—within one year of receipt of the original

petition—issue the (again, appropriately named) 12-month finding. Id. § 1533(b)(3)(B).

       The Department may reach one of three conclusions in these 12-month findings: (1) that

the petitioned action is “warranted”; (2) that the petitioned action is “not warranted”; or (3) that

the petitioned action is “warranted but precluded,” meaning that it is a lower priority than other

pending listing proposals. Id. § 1533(b)(3)(B). Each finding triggers unique responsibilities for

the Department. If action is “not warranted . . . the Secretary shall promptly publish such finding

in the Federal Register,” and the petition process comes to an end. Id. § 1533(b)(3)(B)(i). If,

however, the action is “warranted” based on the Department’s year-long review, the Department



                                                  2
must publish in the Federal Register a notice of proposed rulemaking to implement the petitioned

listing action. See id. § 1533(b)(3)(B)(ii). And if the action is “warranted but precluded,” the

Department must publish that finding in the Federal Register, along “with a description and

evaluation of the reasons and data on which the finding is based.” Id. § 1533(b)(3)(B)(iii).

       The Department’s failure to comply with these deadlines can, in some circumstances,

subject the agency to judicial review. The ESA includes a citizen-suit provision, which explains

that “any person may commence a civil suit on his own behalf . . . against the Secretary where

there is alleged a failure of the Secretary to perform any act or duty under section 1533 of this title

which is not discretionary with the Secretary.” Id. § 1540(g)(1). But there are limits to a citizen’s

ability to sue, including a provision that “[n]o action may be commenced . . . prior to sixty days

after written notice has been given to the Secretary” of the alleged violation. Id. § 1540(g)(2)(C).

       Friends of Animals hopes to take advantage of the ESA’s citizen-suit provision here. The

group is a “not-for-profit international advocacy organization” that “seeks to free animals from

cruelty and exploitation around the world, and to promote a respectful view of non-human, free-

living and domestic animals.” Compl. [ECF No. 1] ¶ 5. To that end, on September 27, 2013, FOA

(along with another advocacy group not party to this litigation) submitted two petitions to the

Secretary, asking that she add the spider tortoise and flat-tailed tortoise to the endangered- or

threatened-species list. See id. ¶¶ 20, 27. As FOA sees things, various factors call into question

these animals’ continued survival, including “habitat loss,” “local consumption,” “international

trade in parts,” and “the international pet trade.” Id. ¶¶ 21, 28.

       But one might say the Department has learned all too well the lesson of the tortoise in

Aesop’s famous child’s tale. Its efforts to respond to FOA’s petitions have been “[s]low” and

(only arguably) “steady.” The Hare and the Tortoise, in Aesop’s Fables: A Classic Illustrated



                                                  3
Edition 12 (1990). It took almost nine months for the Department to announce its “positive” 90-

day findings for both tortoise species. See id. ¶¶ 22, 29; see also 79 Fed. Reg. 32,900, 32,900

(June 9, 2014). And to date, the Department has yet to issue any 12-month findings concerning

either species—even though almost 22 months have passed since FOA submitted its petitions. See

Compl. ¶¶ 23–24, 30–31.

         In light of this protracted timeline, on September 27, 2014, FOA sent the Secretary a notice

of its intent to sue. 3 See id. ¶¶ 25, 32. And just over three months later, the group followed through

on that notice, filing suit in this Court. See id. at 9. The complaint alleges that the Department

has “failed to make a finding indicating whether the petitioned action was warranted within twelve

months after receiving the petition[s] to list the spider tortoise [and flat-tailed tortoise] as

threatened or endangered under the ESA.” Id. ¶ 36; see also id. ¶ 37. Friends of Animals therefore

requests various forms of relief, including a declaration that the Department violated the law, an

order directing the Department “to issue rulemakings and findings on each of the [p]etitioned

[s]pecies within sixty . . . days,” and an award of costs and attorneys’ fees. Id. at 8–9. The

Department, for its part, has responded to the group’s allegations, arguing that FOA lacks standing

and that the complaint therefore “should be dismissed under Federal Rule of Civil Procedure . . .

12(b)(1) for lack of subject matter jurisdiction.” Gov’t’s Mot. at 1.

                                             LEGAL STANDARD

         “[I]n passing on a motion to dismiss . . . on the ground of lack of jurisdiction over the

subject matter . . . , the allegations of the complaint should be construed favorably to the pleader.”

Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), abrogated on other grounds by Harlow v. Fitzgerald,



         3
            The Department responded to this notice by letter dated December 12, 2014. See Compl. ¶¶ 26, 33. The
letter explained that the Department “did not anticipate submitting a twelve-month finding for the spider tortoise [and
flat-tailed tortoise] until fiscal year 2017.” Id. ¶¶ 26, 33

                                                          4
457 U.S. 800 (1982). Courts must therefore presume that plaintiffs’ factual allegations are true

and give plaintiffs every favorable inference regarding their alleged facts. See id. at 236; see also

Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000). There are limits to this

plaintiff-friendly gloss, however. The presumption of truth does not extend to any “‘legal

conclusion[s] couched as . . . factual allegation[s],’” and the same goes for inferences that lack

factual support in the complaint. Trudeau v. FTC, 456 F.3d 178, 193 (D.C. Cir. 2006) (quoting

Papasan v. Allain, 478 U.S. 265, 286 (1986)). Moreover, the party seeking to invoke the

jurisdiction of the federal court bears the burden of establishing the court’s jurisdiction. See U.S.

Ecology, Inc. v. U.S. Dep’t of the Interior, 231 F.3d 20, 24 (D.C. Cir. 2000).

        But plaintiffs are not the only ones with jurisdictional responsibilities; the court also has

an “affirmative obligation to ensure that it is acting within the scope of its . . . authority.” Grand

Lodge of Fraternal Order of Police v. Ashcroft, 185 F. Supp. 2d 9, 13 (D.D.C. 2001). Thus,

“‘plaintiff’s factual allegations . . . will bear closer scrutiny in resolving a 12(b)(1) motion’ than in

resolving a 12(b)(6) motion for failure to state a claim.” Id. at 13–14 (quoting 5A Charles Alan

Wright & Arthur R. Miller, Federal Practice & Procedure § 1350 (2d ed. 1987)). And the court

may consider material other than the allegations in the complaint in determining whether it has

jurisdiction to hear the case—so long as it still accepts as true the complaint’s factual allegations.

See, e.g., Settles v. U.S. Parole Comm’n, 429 F.3d 1098, 1107 (D.C. Cir. 2005).

                                            DISCUSSION

        The Court has seen a case like this at least once before. Just last year, this Court handled

Friends of Animals v. Ashe, 51 F. Supp. 3d 77 (D.D.C. 2014), which involved a complaint

stemming from the (alleged) failure of the Fish and Wildlife Service to timely “issue[] the required

12-month findings” concerning some thirty different animal species, id. at 82. While noting that



                                                   5
“[t]he bulk of the parties’ briefing [was] directed to the question whether FOA ha[d] properly

alleged an injury-in-fact that would confer standing under Article III of the United States

Constitution,” the Court concluded that deciding that question was unnecessary. Id. at 83. And

for good reason. There, the Court could avoid any thorny constitutional issues by disposing of the

case on other grounds—namely, FOA’s “failure to provide adequate notice of a statutory violation

before bringing suit.” Id. (citing Nw. Austin Mun. Util. Dist. No. 1 v. Holder, 557 U.S. 193, 205

(2009)). But no such alternative exists here—all agree that FOA met its notice obligations before

knocking on the courthouse door. See Gov’t’s Mot. at 5. The Court must therefore address the

question left unanswered in Ashe: does FOA have standing to pursue its claims in federal court? 4

          The answer can turn on any of three elements, which constitute “the irreducible

constitutional minimum of standing”: (1) the plaintiff must have suffered an injury in fact; (2)

there must be a causal connection between the injury and the conduct complained of; and (3) it

must be likely that a favorable decision on the merits will redress the injury. Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560–61 (1992). 5 But here, the parties are at loggerheads only over the

injury-in-fact element, which requires FOA to show “an invasion of a legally protected interest”



         4
            Friends of Animals halfheartedly suggests that the Court has already answered this question in the
affirmative. It quotes a line from Ashe (“both parties marshal[ed] precedent in support of their theories of how Article
III’s standing requirement applies [to deadline suits],” 51 F. Supp. 3d at 83), and then reasons from this quotation that
“once the Court finds that [FOA] has marshaled sufficient precedent to support standing, that should suffice.” Pl.’s
Opp’n at 1–2. But this badly misstates things. To start, the Court in Ashe never made any findings regarding the
parties’ dueling precedents—it did not, in other words, determine that one side’s precedent was better than the other’s,
and it certainly did not conclude that FOA’s precedent definitively established the group’s standing to sue. Instead,
the Court avoided this question entirely, disposing of the case on other, non-constitutional grounds. See Ashe, 51 F.
Supp. 3d at 83. Moreover, a party seeking to establish standing must do far more than “marshal[] sufficient precedent.”
The standing inquiry is a case-specific one, and the burden is on “the complainant clearly to allege facts demonstrating
that he is a proper party to invoke judicial resolution of the dispute and the exercise of the court’s remedial powers.”
Warth v. Seldin, 422 U.S. 490, 518 (1975). Thus, it is factual allegations—not legal precedents—that ultimately guide
the Court’s resolution of the standing question.
          5
            The ESA’s citizen-suit provision does not change the focus of the Court’s standing inquiry. As with other
such provisions, 16 U.S.C. § 1540(g) “does not confer standing; it confers a right to sue upon parties who otherwise
already have standing.” Common Cause v. FEC, 108 F.3d 413, 419 (D.C. Cir. 1997) (per curiam). Thus, the Court
still must closely inspect FOA’s claims to constitutional standing—that is, has it suffered an injury that is fairly
traceable to the Department’s activities, and that is redressable by the Court? See Lujan, 504 U.S. at 560–61.

                                                           6
that is “concrete and particularized, and . . . actual or imminent.” Id. at 560 (internal quotation

marks and citations omitted). Friends of Animals believes it has carried this injury-in-fact burden,

arguing that the Department has deprived it of information to which it is entitled, that it has suffered

various organizational injuries, and that its members might lose recreational opportunities if the

Department leaves these two tortoise species unprotected. See, e.g., Compl. ¶ 5. But none of these

supposed injuries suffice here, as the Court will now explain.

I.      INFORMATIONAL (AND ORGANIZATIONAL) INJURIES

        Friends of Animals primarily pins its standing hopes on an alleged “informational injury.”

Specifically (though—to be honest—not all that specifically), the group claims that the

Department has “deprive[d] [it] and its members [of] information on the status of these species

that is relevant to [the group’s] work to advocate for the protection of these creatures.” Compl.

¶ 1; see also id. ¶ 3. And according to FOA’s president, this deprivation has caused it several

problems—it has, for example, “symie[d] [the group’s] ability to disseminate . . . accurate and up-

to-date scientific information about the status of these species,” “inhibited [its] fundraising,” and

“frustrated [its] ability to propose new legislation or policy.” Decl. of Priscilla Feral [ECF No. 8-

1] (“Feral Decl.”) at 5. But for several reasons, these allegations do not rise to the level of an

informational injury-in-fact.

        First and foremost, the Court doubts that FOA’s injury is really an “informational” injury

at all. As described, the group seeks access to “information on the status of these [tortoise] species”

(i.e., are they threatened? endangered? something else?), Compl. ¶ 1; see also id. ¶ 3, but that

information does not even exist yet. Indeed, the whole point of FOA’s complaint is that the

Department has not yet made any 12-month findings regarding the spider and flat-tailed tortoise

species, and thus that there is no status information to report. In truth, then, FOA is not seeking



                                                   7
pre-existing “information,” but is instead seeking to compel the Department to comply with the

ESA by making a decision along the statute’s timeline that will generate information. See id. at 9

(asking the Court to “[o]rder the Secretary to issue rulemakings and findings on each of the

[p]etitioned [s]pecies within sixty . . . days”). But abstract interests in agency compliance with the

law do not confer standing, as many cases make clear. See, e.g., Nat’l Taxpayers Union, Inc. v.

United States, 68 F.3d 1428, 1433 (D.C. Cir. 1995) (“[The injury-in-fact] showing requires more

than allegations of damage to an interest in seeing the law obeyed.” (internal quotation marks

omitted)); Am. Farm Bur. v. EPA, 121 F. Supp. 2d 84, 98 (D.D.C. 2000) (“Plaintiffs’ argument

for informational standing presses . . . the same generalized grievance [in seeing the law enforced]

that the court has already rejected.”).

        Prior case law underscores this point. In Common Cause v. FEC, for example, the D.C.

Circuit noted that in informational-injury cases, “the nature of the information allegedly withheld

is critical to the standing analysis.” 108 F.3d at 417. And it drew a distinction between requests

for information concerning “whether a violation of the law has occurred” (the denial of which

would not satisfy the injury-in-fact requirement), and requests for specific information such as

“how much money a candidate spent in an election” (the denial of which could constitute a

cognizable injury). Id. at 418. Other cases toe the same line. See, e.g., Fed. Election Comm’n v.

Akins, 524 U.S. 11, 23–25 (1998). And applying that line to the facts of this case reveals that

FOA’s allegations fall short. The group has not alleged that the Department withheld any specific,

concrete information in its possession concerning the spider and flat-tailed tortoises (e.g., scientific

studies or other evidence about the species’ prospects for survival); its allegations, instead, focus

on the Department’s repeated failures to meet the various deadlines in the ESA’s species-listing

process. As far as the Court can tell, then, “what [FOA] desires is for the [Department] to [follow



                                                   8
the law], rather than disclose information. [But the group] has no standing to sue for such relief.”

Common Cause, 108 F.3d at 418.

         Second, even if the Court were to construe FOA’s complaint as alleging a true

informational injury, the Court is unconvinced that the relevant provisions in the ESA give

individual plaintiffs a “right” to such information. As the cases make clear, informational standing

arises “only in very special statutory contexts,” where a statutory provision “explicitly create[s] a

right to information.” Animal Legal Defense Fund, Inc. v. Espy, 23 F.3d 496, 502 (D.C. Cir.

1994). But this case does not fall under that “very special” umbrella. For one thing, the ESA

merely requires the Department to “publish” its 12-month findings (along with certain other

information) in the Federal Register, 16 U.S.C. § 1533(b)(3)(B), and FOA cites no case holding

that such a generic publication requirement—without more—creates an “explicit[] . . . right to

information.” In fact, the group candidly admits that at least one case in this Circuit “appears to

preclude basing informational standing on the mere fact [that] a statute requires publication of [an

agency] finding” in the Federal Register. Pl.’s Opp’n at 13 (citing Friends of Animals v. Salazar,

626 F. Supp. 2d 102, 113 (D.D.C. 2009)). 6 The Court is hesitant to find an explicit informational

right that no other federal court has recognized—and that at least one other court has (in quite

similar circumstances) rejected.

         That hesitation is doubly appropriate here in light of the ESA’s overriding purpose. Courts

will frequently look to a statute’s purpose in making their right-to-information findings: if the

statute’s purpose is to “provid[e] information to the public,” courts are more likely to conclude

that the statute gives plaintiffs a judicially enforceable right to information, Bensman v. U.S. Forest


         6
           Friends of Animals attempts to distinguish the Salazar case from this one, arguing (among other things) that
the statute at issue here includes a robust, substantive publication requirement, and that FOA needs the information to
continue to participate in the administrative process. See Pl.’s Opp’n at 13–17. The Court will address—and reject—
those arguments infra at 13–15.

                                                          9
Serv., 408 F.3d 945, 958 (7th Cir. 2005); but if its purpose is something else entirely, plaintiffs

will have more trouble establishing informational standing to sue, see Food & Water Watch, Inc.

v. Vilsack, --- F. Supp. 3d ---, 2015 WL 514389, *15 (D.D.C. Feb. 9, 2015); see also Am. Soc. for

Prevention of Cruelty to Animals v. Feld Entm’t, Inc., 659 F.3d 13, 24 (D.C. Cir. 2011). Thus, a

statute like the Federal Election Campaign Act—which is meant to root-out political corruption

through “extensive recordkeeping and disclosure requirements”—comes with judicially

enforceable public rights to information. Feld, 659 F.3d at 24 (internal quotation marks omitted).

But a statute like the ESA—which is primarily meant “to conserve endangered and threatened

species” and only imposes disclosure requirements “secondar[ily]”—likely does not. 7 Id. This

Court, in short, remains unconvinced that FOA can demonstrate a right to any Department

information—and thus it cannot establish a cognizable injury in fact. 8

         That conclusion holds for a third reason, as well: FOA has not explained how the

Department’s deprivation of information has caused it any concrete harm. 9 “It is,” of course, “not

enough . . . to assert that disclosure [of certain information] is required by law”; rather, plaintiffs

hoping to assert an injury in fact also must show that they have “a concrete interest in the


         7
            Feld addressed a different ESA disclosure provision than that at issue here. Compare 16 U.S.C. § 1539(c)
with id. § 1533(b)(3)(B). Thus, that case (finding that an animal-rights organization lacked informational standing to
sue) does not directly control the outcome of this one—though the Court considers it instructive.
          8
            A recent D.C. Circuit opinion buttresses this conclusion. National Association of Home Builders v. U.S.
Fish & Wildlife Service, 786 F.3d 1050 (D.C. Cir. 2015), affirmed the dismissal (for lack of standing) of a complaint
brought pursuant to the ESA’s citizen-suit provision. The plaintiffs in that case alleged that they had suffered a
procedural injury “based on loss of opportunity to comment at the warranted-but-precluded stage” of the threatened-
or-endangered-species listing process. Id. at 1052. But the Circuit rejected that procedural-injury argument, in part
because “the warranted-but-precluded determination is a safety valve for the [Fish & Wildlife] Service [i.e., it allows
the Service to balance the need to list a species against other agency priorities], not an escape hatch for beleaguered
landowners.” Id. at 1053. The upshot: the case provides one more data point to suggest that the ESA’s species-
classification procedures—even combined with the citizen-suit provision—are not intended to bestow concrete
procedural (or informational) rights on plaintiffs, but to serve other, unrelated purposes.
          9
            Friends of Animals alleges the same (supposedly) concrete injuries to support its informational- and
organizational-injury theories. See Pl.’s Opp’n at 21 (“Here, for the very reasons [as] those that support . . .
informational standing . . . , [Friends of Animals] can also adequately demonstrate[] an organizational injury caused
by [the Department’s] failure to issue the required 12-month findings.”). Because these allegations (and the arguments
surrounding them) overlap, the Court will spare the reader a separate discussion of their merit. Thus, the Court rejects
FOA’s organizational-standing arguments for the reasons described infra at 10–13.

                                                          10
information sought.” Nader v. FEC, 725 F.3d 226, 229 (D.C. Cir. 2013). Put differently, “an

organization’s abstract interest in a problem is insufficient to establish standing, no matter how

longstanding the interest and no matter how qualified the organization is in evaluating the

problem.” Feld, 659 F.3d at 24 (internal quotation marks omitted). As a result, “organizations

who seek to do no more than vindicate their own value preferences through the judicial process

generally cannot establish standing.” Id. at 25 (internal quotation marks omitted). Yet that is

exactly what is going on here, as a run through each of FOA’s claimed injuries demonstrates.

        Start with FOA’s first allegation: that the Department’s delays in the listing process have

“stymie[d]” the group’s ability to disseminate information to its membership. Feral Decl. at 5. To

be sure, “[a]llegations of injury to an organization’s ability to disseminate information may be

deemed sufficiently particular for standing purposes where that information is essential to the

injured organization’s activities, and where the lack of the information will render those activities

infeasible.” Competitive Enter. Inst. v. Nat’l Highway Traffic Safety Admin., 901 F.2d 107, 122

(D.C. Cir. 1990) (emphasis added). But as far as the record in this case is concerned, these

“essential” and “infeasible” modifiers are inapt. “[FOA’s] mission is to cultivate a respectful view

of nonhuman animals, free-living and domestic,” and it accomplishes this goal by (among other

things) participating in conservation programs, promoting the protection of various animal species,

and conducting “public outreach and education activities.” Feral Decl. at 1–2. These activities

might be laudable, but the Court fails to see how knowing the classification status of two tortoise

petitions is “essential” to their accomplishment (or, put differently, how the denial of this

information renders these activities “infeasible”). 10 Thus, “without more,” the Court can only



        10
            FOA’s (perhaps careful) factual allegations do not claim anything different. After all, the group merely
says that the Department’s lack of activity “stymies” information dissemination, and “stymie” in its verb form means
to “block, check, [or] thwart.” Webster’s Third New Int’l Dictionary 2272 (1993). In other words, the Department’s

                                                        11
conclude that FOA’s “desire to supply environmental information to its members” is insufficient

to show injury in fact. Found. on Economic Trends v. Lyng, 943 F.2d 79, 84–85 (D.C. Cir. 1991)

(emphasis omitted).

        The group’s second injury allegation fares no better. As described, FOA claims that the

Department’s tardiness “has inhibited [the group’s] fundraising” because it is “difficult to

approach donors about [the group’s] work without being able to provide information regarding the

outcome of [its] efforts to promote legal protections for these [tortoise] species.” Feral Decl. at 5.

But again, the record does not support this conclusory allegation. Friends of Animals’ declaration

does not point to any dip in donations as a result of the Department’s delayed response, and it has

not submitted evidence regarding any specific, impending lost donations. Indeed, all the record

reflects is the ipse dixit that “donors find it hard to give money for additional work . . . where . . .

the government won’t take action in response” to the group’s petitions. Id. But this is not nearly

enough—not when this Circuit has rejected injury-in-fact claims based on lost fundraising

opportunities that were far more substantiated than this one. See, e.g., Nat’l Taxpayers Union, 68

F.3d at 1433–34 (describing a donor affidavit, which explained that a new government policy

would “‘absolutely’ affect his future donations”). The rationale in that case applies just as well

here: “[w]hether [the organization] will receive future donations from [a] particular member and

how much those contributions might be is speculative”—and, thus, insufficient to find a concrete

injury in fact. Id. at 1433.

        The same result obtains despite FOA’s final claimed injury—that the Department has

“frustrated [the group’s] ability to propose new legislation or policy.” Feral Decl. at 5. This Circuit

has suggested that “injury to an organization’s advocacy” efforts might support standing in certain


failure to issue findings as to these two tortoise species might make certain FOA information-outreach efforts more
difficult, but it does not necessarily make those efforts impossible.

                                                        12
circumstances. Feld, 659 F.3d at 27 (discussing but declining to decide the issue). But those

circumstances do not exist here. For one thing, allegations that a government action has somehow

“‘frustrated’ [a group’s] [policy] objectives is the type of abstract concern that does not impart

standing.” Nat’l Taxpayers Union, 68 F.3d at 1433 (emphasis added); see also Feld, 659 F.3d at

26–27 (explaining that injury to an organization’s advocacy goals only suffices “where the

defendant’s conduct is . . . clearly at loggerheads with the organization’s mission” (internal

quotation marks omitted)). And for another, FOA has failed to provide any specifics regarding

this alleged injury—thus, the Court does not know what new “legislation” or “policy” the group

would like to propose but cannot. Indeed, it seems possible that additional policy efforts regarding

the spider and flat-tailed tortoise will become unnecessary. See Feral Decl. at 5 (“If these species

were ultimately listed [as endangered or threatened], that would be the best situation of all.”). This

alleged injury is therefore the height of speculation; it is not, in other words, sufficiently “concrete”

or “imminent” to constitute an injury in fact.

         Of course, FOA disputes just about all of this. It first argues that section 1533 of the ESA

does give environmental advocacy groups a right to information, because the law’s Federal

Register disclosure requirement is coupled “with a [citizen-suit] provision to enforce that

requirement.” Pl.’s Opp’n at 8. But FOA does not cite any case to support this publication-

requirement-plus-citizen-suit-provision test—almost certainly because none exists. 11 Indeed,

several cases make clear that FOA’s proposed test cannot be the law. See, e.g., Feld, 659 F.3d at

24 (“[The] disclosure requirements [in Section 10 of the ESA, a statute that contains a citizen-suit




         11
            One explanation: such a test would set an awfully low bar for informational standing. And this Circuit
has already warned of the dangers of a too-generous standard for standing in the informational-injury context. See
Lyng, 943 F.2d at 85 (“‘[I]nformational injury,’ in its broadest sense, exists day in and day out, whenever federal
agencies are not creating information a member of the public would like to have. If such injury alone were sufficient,
a prospective plaintiff could bestow standing upon itself in every case . . . .”).

                                                         13
provision,] are secondary . . . and intended, not to provide a broad right to information . . . , but to

allow interested parties to comment on and assist the Secretary’s evaluation of permit

applications.”); Salazar, 626 F. Supp. 2d at 113 (holding that Section 10(d) of the ESA does not

create an explicit right to information).        Thus, the question remains whether 16 U.S.C.

§ 1533(b)(3)(B) creates an “explicit[] . . . right to information,” Animal Legal Defense Fund, 23

F.3d at 502, in light of (for example) the provision’s text and purpose, see Feld, 659 F.3d at 24.

Simply put, it does not.

       Friends of Animals persists that the Federal Register disclosure requirement at issue here

must provide a right to information, because it requires publication of more than mere “notice that

the agency has made a decision.” Pl.’s Opp’n at 13. But again, no case establishes such an amount-

of-information litmus test. Indeed, several cases suggest that the amount of published information

is irrelevant to the question of whether plaintiffs have a right to the information. Consider Salazar,

where the court rejected a right-to-information claim relating to a provision of the ESA that

required the Secretary of the Interior to publish various substantive findings concerning granted

permit applications. 626 F. Supp. 2d at 113; see also 16 U.S.C. § 1539(d) (requiring the Secretary

to publish, among other things, a finding that the granted application would “not operate to the

disadvantage of [an] endangered species”). Or consider West Virginia Highlands Conservancy v.

Johnson, 540 F. Supp. 2d 125, 143 n.12 (D.D.C. 2008). There, this Court likewise found no right

to information, even though the governing statute required the agency to publish a report that

reflected a “detailed and comprehensive study” of an environmental hazard. 42 U.S.C. §§ 6982(f),

(p). Thus, the statutes in both these cases required publication of more than mere “notice” of an

agency decision; yet in both cases, the court rejected plaintiffs’ informational-injury claims. This

Court sees no reason why this case should come out differently.



                                                  14
        But FOA has not given up on this line of argument just yet. It argues that the ESA must

create a judicially enforceable right to information, because the group needs the information if it

wants to continue to participate in the threatened- or endangered-species classification process.

See Pl’s Opp’n at 16. But there are several problems with this argument. For one thing (and once

again), no case stands for such a right-to-information rule, and several cases would call any such

rule into question. See, e.g., West Virginia Highlands Conservancy, 540 F. Supp. 2d at 143 n.12

(noting that the reports required by the governing statute in that case were to be used in later

regulatory proceedings, but that “nothing . . . suggest[s] that Congress intended the public to be

legally entitled to any particular information”). For another, the procedural injury the argument

relies on is an imagined one. Only one of the three possible 12-month findings triggers additional

administrative procedures—the “warranted” finding, which requires the Department to conduct a

notice-and-comment rulemaking before adding a species to the threatened-or-endangered list.12

See 16 U.S.C. § 1533(b)(3)(B)(ii). But the Department has not yet pulled that notice-and-comment

trigger, because it has not yet announced a “warranted” finding for either of the two tortoise

species. Thus, FOA cannot say that it has been (or, indeed, ever will be) deprived of its ability to

participate in this process. It would be exceedingly odd to pluck a new informational-injury rule

from such a “conjectural,” “hypothetical” ground. Lujan, 504 U.S. at 560 (internal quotation

marks omitted).

        Shifting gears, FOA next argues that it need only allege a deprivation of information to

establish standing—that is to say, it believes that it need not allege any separate, “concrete” injury

in fact. See Pl.’s Opp’n at 18. But this is plainly incorrect. Plaintiffs must always show that they



        12
           The other two available findings (remember: “not warranted” or warranted-but-precluded) come with no
additional administrative steps—aggrieved petitioners’ only recourse is to the courts.                 See 16 U.S.C.
§ 1533(b)(3)(C)(ii) (“[A]ny finding described in subparagraph (B)(i) or (ii) shall be subject to judicial review.”).

                                                        15
have suffered a personal, concrete injury in order to satisfy the minimum standards for Article III

standing. See Summers v. Earth Island Inst., 555 U.S. 488, 497 (2009) (“[T]he requirement of

injury in fact is a hard floor of Article III jurisdiction that cannot be removed by statute.”); see also

id. (“[T]he party bringing suit must show that the action injures him in a concrete and personal

way.” (alteration in original) (internal quotation marks omitted)). To be sure, a plaintiff in a

specific case proceeding under a certain statute might suffer a concrete, personal injury based on

a deprivation of information alone. See, e.g., Nader, 725 F.3d at 229 (“Only if the statute grants a

plaintiff a concrete interest in the information sought will he be able to assert an injury in fact.”).

But—as the Court has already concluded—this is not that kind of case, because FOA is not

proceeding under such a statute. See supra at 9–10 (finding that section 1533 does not create a

judicially enforceable right to information).

         American Canoe Association, Inc. v. Louisa Water & Sewer Commission, 389 F.3d 536

(6th Cir. 2004), does not alter this analysis. Friends of Animals relies on this case to argue that—

to the extent the group must allege some additional concrete injury—this injury “requirement

should be liberally construed.” Pl.’s Opp’n at 19 (citing American Canoe, 389 F.3d at 546). But

that proposition does FOA no favors, for several reasons. First, American Canoe does not bind

this Court—especially not where competing precedent from this Circuit casts doubt on the Sixth

Circuit’s rationale. See, e.g., Feld, 659 F.3d at 89–90; Lyng, 943 F.2d at 84–85. Second, even

American Canoe acknowledges that informational standing arises where “Congress has provided

a broad right of action to vindicate [an] informational right.” 389 F.3d at 546. 13 But the provision

of the ESA relevant to this case does no such thing, as this Court has explained. See supra at 9–


         13
            In American Canoe, the Sixth Circuit found that the Clean Water Act did just that, because the CWA
provided that “[a]ny records, reports, or information obtained under [one section of the Act] . . . shall be available to
the public [unless the information contains trade secrets].” 33 U.S.C. § 1318(b); see also American Canoe, 389 F.3d
at 539 (describing this provision).

                                                          16
10. And third, even if the Court were to “liberally construe” FOA’s claimed injuries, the group’s

allegations would not suffice. As described, the injuries in FOA’s complaint (and declaration) are

speculative, vague, and conclusory, and thus do not adequately plead any injuries in fact. See

supra at 10–13; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). In sum, then,

FOA has not met its burden to establish informational standing to pursue this claim.

II.    INJURIES TO INDIVIDUAL MEMBERS

       This leaves FOA with one other alleged injury in fact: that suffered by its individual

members, who (apparently) “recreate in the habitat of some of the [p]etitioned [tortoise] [s]pecies,

and enjoy viewing them in the wild.” Compl. ¶ 5. As FOA speculates, “[s]uch recreational

opportunities could be lost, or at least made more difficult to enjoy, if [the Department] continues

to fail in [its] duties under the ESA.” Id. Organizations like FOA can stand in for their injured

members in federal court, so long as the organization can show that “(1) at least one of its members

would have standing to sue in his own right, (2) the interests the association seeks to protect are

germane to its purpose, and (3) neither the claim asserted nor the relief requested requires that an

individual member of the association participate in the lawsuit.” Sierra Club v. EPA, 292 F.3d

895, 898 (D.C. Cir. 2002).

       But FOA’s claim to this so-called “associational standing” stumbles at the first step. It is,

of course, well-established that “the desire to use or observe an animal species, even for purely

[a]esthetic purposes, is . . . a cognizable interest for purpose[s] of standing.” Lujan, 504 U.S. at

562–63. But it is equally well-established “that the party seeking review [must show that he is]

himself among the [aesthetically or recreationally] injured.” Id. at 563; see also Seldin, 422 U.S.

at 518. And FOA’s minimal factual allegations do not make this showing. For starters, the group

alleges only that its members recreate near “some” of the tortoise species in question. Compl. ¶ 5.



                                                17
But there are just two species involved in this case, and it is impossible to tell which species falls

into (or out of) this “some” category. Vague factual allegations like this simply do not suffice.

See Interstate Natural Gas Assoc. of Am. v. FERC, 285 F.3d 18, 46 (D.C. Cir. 2002). Moreover,

“[w]hen a petitioner claims associational standing, it is not enough to aver that unidentified

members have been injured. Rather, the petitioner must specifically identify members who have

suffered the requisite harm.” Chamber of Commerce of U.S. v. EPA, 642 F.3d 192, 199–200 (D.C.

Cir. 2011) (internal quotation marks and citation omitted). Friends of Animals makes no effort to

do so—neither its complaint nor its declaration identifies any member. Hence, FOA’s claim to

associational standing also fails, and the group ultimately does not argue otherwise. See generally

Pl.’s Opp’n (failing to respond to the Department’s motion on this score).

                                          CONCLUSION

       The Court will therefore grant the Department of the Interior’s motion to dismiss this case

for lack of subject-matter jurisdiction based on FOA’s failure to establish its standing to pursue

this action. A separate Order will issue on this date.



                                                                       /s/
                                                                JOHN D. BATES
                                                           United States District Judge
Dated: July 22, 2015




                                                 18